Exhibit APM – ECKHARDT FUTURES FUND, L.P. EXHIBIT A Agreement of Limited Partnership This Agreement of Limited Partnership (Agreement) is made in Evergreen, Colorado, and is effective as of March 2009, by and between Altegris Portfolio Management, Inc. 1202 Bergen Parkway, Suite 212, Evergreen, Colorado, 80439 (the General Partner), and each other party who shall execute this Agreement, as amended, whether in counterpart, by separate instrument or otherwise (including through Power of Attorney), as limited partners (collectively Limited Partners) (the General Partner and Limited Partners are sometimes collectively referred to as Partners). The parties desire to form a limited partnership for the purpose of conducting the business described below.The parties agree: 1.Formation and Name. The parties form a limited partnership under the Delaware Uniform Limited Partnership Act, as amended and in effect on the date of this Agreement (the Act).The name of the limited partnership is APM - Eckhardt Futures Fund, L.P. (the Partnership).The General Partner shall execute and file a Certificate of Limited Partnership in accordance with the provisions of the Act and execute, file, record and publish (as appropriate) those amendments, assumed name certificates and other documents as are or become necessary or advisable in connection with the operation of the Partnership, as it determines.Each Limited Partner undertakes to furnish to the General Partner, if the General Partner so requests, a power of attorney which may be filed in those jurisdictions as the General Partner may deem appropriate with the Certificate of Limited Partnership and any amendments and any additional information as is required from the General Partner to complete any documents, including Certificates of Limited Partnership, this Agreement, amendments thereto and assumed name certificates, and to execute and cooperate in the filing, recording and publishing of those documents at the request of the General Partner. The GeneralPartner shall not be required to deliver a Certificate of Limited Partnership to each Limited Partner. 2.Principal Office. The address of the principal office of the Partnership shall be c/o Altegris Portfolio Management, Inc., 1202 Bergen Parkway, Suite 212, Evergreen, Colorado, 80439 or such other place as the General Partner may designate from time to time.The General Partner shall act as the Partnership’s agent for service of process. 3.Business. The Partnership’s business and purpose is to trade, buy, sell or otherwise acquire, hold or dispose of commodities, spot and forward foreign exchange, futures, options, forwards, swaps, exchange of futures for physical transactions and exchange of physical for futures transactions (EFPs) and other derivative instruments traded on markets and exchanges worldwide, both regulated and over-the-counter and any options thereon, securities, debt obligations, repurchase agreements and physical commodities including but not limited to currencies (Commodity Interests).The APM - Eckhardt Futures Fund, L.P. Exhibit A - 1 Partnership may also engage in hedge, arbitrage and cash trading of Commodity Interests and it may purchase, borrow or lend securities.The objective of the Partnership’s business is appreciation of its assets. 4.Term, Dissolution and Fiscal Year. (a)Term.The term of the Partnership shall commence on the day on which the Certificate of Limited Partnership is filed in the Office of the Secretary of State of Delaware, pursuant to the provisions of the Act and shall end upon the first to occur of the following: (i)receipt by a General Partner of an election to dissolve the Partnership at a specified time by Limited Partners owning more than 50% of the Interests then outstanding, notice of which is sent by registered mail to the General Partner not less than ninety (90) days prior to the effective date of such dissolution; (ii)withdrawal (including withdrawal after suspension of trading), admitted or court decreed insolvency or dissolution of the General Partner unless at such time there is at least one remaining General Partner of the Partnership; (iii)termination of the Partnership pursuant to Paragraphs 10 or 17; or (iv)any event which shall make it unlawful for the existence of the Partnership to be continued or requiring termination of the Partnership. If the Partnership is dissolved as the result of subsection (a)(iii) above, the Partnership may be re-constituted by the Limited Partners pursuant to the provisions of Paragraph 17 of this Agreement. (b)Dissolution.Upon the occurrence of an event causing the dissolution of the Partnership, the Partnership shall be dissolved and terminated.Termination, payment of creditors and indemnitees and distribution of the Partnership’s assets shall be effected as soon as practicable in accordance with the Act and this Agreement, and the General Partner and each Limited Partner (and any assignee) shall share in the assets of the Partnership pro rata in accordance with its or his respective Interests in the Partnership, less any amount owing by any Partner (or assignee) to the Partnership. (c)Fiscal Year. The Partnership’s tax year shall be the calendar year unless changed by the General Partner with the consent of the Internal Revenue Service. 5.Net Worth of General Partner. The General Partner agrees that at all times so long as it remains General Partner of the Partnership, it will maintain a net worth, if any, at an amount which does not affect the classification of the Partnership as a partnership for tax purposes and not as an association taxable as a corporation. For purposes of this Paragraph 5, Net Worth shall include, at face value, any notes or stock subscriptions received including ones from affiliates or shareholder(s) of the General Partner. 6.Capital Contributions and Interests of Limited Partnership Interest. The General Partner may purchase General Partnership Interests or Limited Partnership Interests (Interests) and may redeem any such General Partnership Interest as of any month end on the same terms as any Limited Partner. APM - Eckhardt Futures Fund, L.P. Exhibit A - 2 Interests in the Partnership shall be Limited Partnership Interests (Interests or, individually, an Interest).An Interest shall represent a percentage of the Partnership’s Net Assets.No certificates will be issued.The General Partner and the initial Limited Partner have each contributed $1,000 in cash to the capital of the Partnership in order to form the Partnership.Upon the admission of additional Limited Partners, the initial Limited Partner may withdraw from the Partnership as the initial Limited Partner.The Partnership may, in accordance with its latest Offering Memorandum (Memorandum), issue and sell Interests to other persons (including theGeneral Partner and its affiliates).As set forth in Paragraph 12 of this Agreement, following termination of the initial offering of the Interests, additional Interests may be sold. If the Partnership does not obtain during the initial period of the offering of the Interests (Initial Offering Period) subscriptions for at least $5 million, this Agreement may terminate, and the initial contribution of the General Partner and the initial Limited Partner will be returned to them.The Partnership shall not commence trading operations unless and until the General Partner has accepted subscriptions (which may include Interests subscribed for by the General Partner or any affiliate of the General Partner, any Selling Agent, Advisor or affiliate) for at least $5 million, not including the Interest initially purchased by the initial Limited Partner.The General Partner may terminate the offering of Interests at any time.The aggregate of all capital contributions shall be available to the Partnership to carry on its business and no interest shall be paid by the Partnership to subscribers on any funds after their contribution to the Partnership. All Interests are subscribed for upon receipt of a check, draft or wire transfer of the subscriber and are issued subject to the collection of the funds represented by the check, draft or wire transfer.If a check or draft of a subscriber for Interests representing payment for Interests is returned unpaid, the Partnership shall cancel the Interests issued to that subscriber represented by the returned check or draft and the General Partner shall file an amendment to the Partnership’s Certificate of Limited Partnership reflecting the cancellation in any jurisdiction where the filing may be necessary.Any losses or profits sustained by the Partnership in connection with the Partnership’s commodity trading allocable to any canceled Interests shall be deemed an increase or decrease in Net Asset Value and allocated among the remaining Partners as described in Paragraph 7.Each subscriber agrees to reimburse the Partnership for any expense or losses incurred in connection with any cancellation of Interests issued to him. 7.Allocation of Profits and Losses. (a)Capital Accounts.A Partner’s Capital Account shall consist of thefollowing: (i)an amount equal to its original Capital Contribution; (ii)the additions, if any, to such account by reason of Capital Contributions; and (iii)the adjustments, if any, to such account in accordance with the provisions of Section 7(e), Section 7(f), and any other provision hereunder requiring such adjustment. (b)Certain Adjustments to Capital Accounts.The amount of (i)withdrawals, if any, made by a Partner, and (ii)any distributions made to Partners shall be deducted from such Partner’s Capital Account as of the date of such withdrawal. APM - Eckhardt Futures Fund, L.P. Exhibit A - 3 (c)Maintenance and Modification of Capital Accounts.The provisions of the Agreement relating to the maintenance of Capital Accounts are intended to comply with Internal Revenue Code (the Code) Regulation 1.704-1(b), and shall be interpreted and applied in a manner consistent with such Regulation.If the General Partner determines that it is prudent to modify the manner in which the Capital Accounts, or any debits or credits thereto (including, without limitation, debits or credits relating to liabilities which are secured by contributed or distributed property or which are assumed by the Partnership, the General Partner or the Limited Partners) are computed in order to comply with such Regulations, the General Partner may make such modification without regard to Section 16 of this Agreement, provided that it is not likely to have a material effect on the amounts distributable to any Partner.The General Partner also shall make any adjustments that are necessary or appropriate to maintain equality between the Capital Accounts of the Partners and the amount of Partnership capital reflected on the Partnership’s balance sheet, as computed for book purposes, in accordance with Regulations sections 1.704-1(b)(2)(iv) (f) and (q), and make any appropriate modifications in the event this Agreement is deemed not to comply with Regulations section 1.704-1(b). (d)Transferees.Generally, a transferee (including an Assignee) of an Interest shall succeed to a pro rata portion of the Capital Account of the transferor; provided, however, that, if the transfer causes a termination of the Partnership under Section 708(b)(1)(B) of the Code, the Partnership’s properties shall be deemed solely for federal income tax purposes, to have been distributed in liquidation of the Partnership to the holders of Partnership Interests (including such transferee) and recontributed by such persons in reconstitution of the Partnership.In such event, the carrying values of the Partnership properties shall be adjusted immediately prior to such deemed distribution.The Capital Accounts of such reconstituted Partnership shall be maintained in accordance with the principles of this Agreement. (e)Allocation of Net Profits and Net Losses. (i)With respect to each Limited Partner, there shall be deducted from the Capital Account of such Limited Partner the Management Fee and the Continuing Compensation, applicable to their Capital Account for such month.The terms Management Fee and Continuing Compensation shall have the meanings ascribed to them in the Partnership’s Memorandum, as from time to time amended. (ii)Any remaining net profits or net losses during any month shall be allocated as of the end of such month to the Capital Accounts of all the Partners in the proportion which each Partner’s Capital Account as of the beginning of such month bore to the sum of the Capital Accounts of all the Partners as of the beginning of such month. (iii)With respect to each Limited Partner who has been allocated Trading Profits to its Capital Account for a month, there shall be deducted from the Capital Account of such Limited Partner the Incentive Fee payable to the Partnership’s advisor.The terms Trading Profits and Incentive Fee shall have the meanings ascribed to them in the Partnership’s Memorandum, as from time to time amended. (f)Allocation of Profit and Loss for Federal Income Tax Purposes.As of the end of each fiscal year, the Partnership’s income and expense and capital gain or loss from trading shall be allocated among the Partners pursuant to the following subparagraphs for federal income tax APM - Eckhardt Futures Fund, L.P. Exhibit A - 4 purposes.
